MEMORANDUM **
Michael John Vondette appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2241 petition challenging the Bureau of Prison’s Inmate Financial Responsibility Program. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the Amended Report and Recommendation filed on September 28, 2005, and adopted by the district court order filed on November 2, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.